DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/20 has been entered. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat and the first end must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Figs 4-5 of the drawings are objected to under 37 CFR 1.83(a) because:
Regarding Fig 4, the compressor outlet 412 in Fig 4 has been changed from the original drawing. It now appears the original drawing labeled the impeller as the outlet. Then, the drawings filed 5/20/20 appeared to label a bearing of the impeller as the outlet of the compressor. Concerning Fig 4 filed 9/22/20, the passage labeled 412 does not appear to be the outlet of the first turbomachine because it is not directly connected the transfer duct as in claim 6 and 0054 of the specification. Also, in applicant’s Fig 4, applicant has labeled the outlet of the compressor in a position that makes the “first end” of the transfer duct unknown. 
Additionally, regarding Fig 5, in 0054 of applicant’s published application, applicant states: “The transfer duct is completely internal to the casing”. In Fig 5 filed 9/22/20, applicant appears to label the casing as the duct. The examiner maintains the drawing objection because 0059 of the specification as filed further supports the drawing objection based on applicant 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah US 2007/0154304.
Regarding claims 1-6, 8-9, and 11, in Figs 2 and 6A Abdullah discloses:
1.    (Currently Amended) A turbomachine (See e.g. 0002 including compressors and pumps [as in applicant’s claim 9], and turbochargers & turbo-engines, etc. It is noted that in Fig 4 of the instant application, applicant appears to refer to turbomachines as simply rotary impellers mechanically coupled on a shaft [wherein multistage is introduced in claim 19.]. Thus the turbomachines are read simply as rotary impellers of a compressor/pump.) assembly comprising:
a first turbomachine (140a) having an inlet (130), an outlet (Applicant shows the outlet of the compressor is a straight duct exiting the compressor as in annotated Figs 2-3 of applicant’s specification herein. Thus, see annotated Fig 6A of Abdullah herein wherein the outlet of the compressor is labeled as the straight duct exiting the compressor and extending to the 90 degree bend labeled as the first end in annotated Fig 6A herein.);
a second turbomachine (140b) having an inlet (146), an outlet (see 2nd outlet in annotated Fig 6A herein) and a rotary shaft (113);
st outlet in annotated Fig 6A herein) of the first turbomachine (140a) to the inlet (146) of the second turbomachine (140b), the transfer duct (144) comprising a first end portion at a first end (end portion near 1st outlet) and a second end portion at second end (end portion near 146), wherein the transfer duct develops radially and axially at the first end (Applicant shows the outlet of the compressor is a straight duct exiting the compressor as in annotated Figs 2-3 of applicant’s specification herein. Thus, see annotated Fig 6A of Abdullah herein wherein the outlet of the compressor is labeled as the straight duct exiting the compressor and extending to the 90 degree bend labeled as the first end in annotated Fig 6A herein. The first end of applicant’s transfer duct begins after the straight outlet of the compressor and is angled as in annotated Figs 2-3 of applicant’s specification herein. Additionally, the second end 243 of the transfer duct in applicant’s Figs 2-3 is labeled in two locations to indicate the second end is a 90 degree bend. Also, in applicants remarks filed 5/20/20, applicant appears to equate the “begin” 441 in the specification with the first end. The “begin” in Fig 4 is a 90 degree bend starting at the impeller and ending at “middle” 442 which is an axial section of the duct. Therefore, an end can be considered a 90 degree bend. Thus, see annotated Fig 6A of Abdullah herein where the 90 degree bend which begins after the straight outlet of the compressor is considered the first end, wherein the 90 degree bend develops radially and axially and ends at the axial section of the transfer duct.); 
a connection duct extending across the transfer duct from an internal wall of the transfer duct to an external wall of the transfer duct and forming a prolonged section of the cochlea shaped end portion (see annotated Fig 2 herein), the connection duct positioned at 
and
a casing (120)  configured to house the first turbomachine (140a), the second turbomachine (140b) and the transfer duct (144) (It is noted that, in e.g. Fig 4 and possibly Fig 2 of the instant application, an interior portion of the casing appears to form a portion of the transfer duct. Likewise, the interior of the casing 120 of Abdullah also forms a portion of the transfer duct 144.);
wherein the first turbomachine (140a) and the second turbomachine (140b) are located adjacent to each other (see Fig 6A) so that the outlet (see 2nd outlet in annotated Fig 6A herein) of the second turbomachine (140b) is proximate to the outlet (see 1st outlet in annotated Fig 6A herein) of the first turbomachine (140a) and the inlet (146) of the second turbomachine (140b) is distal to the outlet (see 1st outlet in annotated Fig 6A herein) of the first turbomachine (140a) (see Fig 6A);

In Fig 6A, Abdullah does not disclose a rotary shaft for the first turbomachine. However, as one of ordinary skill in the art would understand, the bearing 114 and shaft 113 in Fig 6A are a simplified representation of the actual support required for the first 140a and second 140b turbomachines. In Fig 8 of Abdullah, an alternative shaft arrangement is shown which utilizes a shaft portion 213 extending from each turbomachine (240a , 242a). It is noted that the applicant’s specification as filed at 0004 indicates the shafts of the first and second turbomachines can be a solid shaft. Therefore, read in light of the specification, the rotary shaft of the first turbomachine and the rotary shaft of the second turbomachine can be either one solid shaft or two separate shafts connected together via the combination of the first and second turbomachines (140a and 140b) of Abdullah.
  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a shaft extending from turbomachine 140a in Fig 6A of Abdullah (as taught by Abdullah in Fig 8) to gain the benefit of providing additional support for the turbomachine 140a to lessen shaft bending stresses and/or radial vibration compared to the cantilevered support arrangement in Fig 6A. 
Regarding the limitation “the outlet having a cochlea-shaped end portion”, 0074 discloses (in the embodiment of Fig 6A) the fluid passes radially through 140b to a collector (e.g. a volute as in 0005) and eventually to an outlet of the fluid transfer control 110. This configuration is shown in Fig 2 and described in 0050: “The centrifugal force of rotor assembly 24 rotating causes fluid to flow from inlet channel 46 to the tip (i.e., the outer periphery) of rotor blades 40b.  At such a point, the portions of inner barrier component 26 surrounding the periphery of rotor blades 40b form a collector (e.g., a volute) to direct the fluid to outlet 34 as shown in FIG. 2.” Given the similarities between Figs 6A and 1 where both depict a collector/volute at the outlet of the 2nd turbomachine 140b/40b, it would be understood that Fig 2 would also implicitly depict a collector/volute and outlet for the embodiment of Fig 6A (see MPEP 2144.01) wherein Fig 2 shows the outlet of the second turbomachine has an end portion shaped like a cochlea (see Fig 2 wherein the collector/volute leading to and including outlet 34 is shaped like a cochlea.). In any event, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the collector/volute and outlet (which are shaped like a cochlea) depicted in Fig 2 of Abdullah in the embodiment of Fig 6A of Abdullah to gain the benefit of directing the fluid from second turbomachine 140b to a tangentially flowing outlet 34 as taught by Abdullah in 0050 and Fig 2.



    PNG
    media_image1.png
    654
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    740
    983
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1089
    796
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    931
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1110
    783
    media_image5.png
    Greyscale

2.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct develops  substantially axially along a length between the first end and the second end, and at least partially radially at the second end (see annotated Fig 6A herein).
nd outlet in annotated Fig 6A herein) and ending at the inlet (146) of the second turbomachine (see annotated Fig 6A herein wherein the transfer duct 144 wraps-around/surrounds the 2nd outlet and the second turbomachine 140b and ends at the inlet 146).
4.    (Currently Amended) The turbomachine assembly of claim 1, further comprising an outlet duct protruding from the casing (see Fig 2 wherein the outlet duct is read as the portion of 34 which protrudes from the casing 20); wherein the outlet (2nd outlet in annotated Fig 6A herein) of the second turbomachine (140b in Fig 6A) is fluidly connected to the outlet duct via a connection duct (see connection duct in annotated Fig 2 herein which connects the volute/collector to the outlet duct protruding from the casing which is the same arrangement as depicted in applicant’s Fig 5).
5.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct (144 in Fig 6A)  surrounds the second turbomachine (Applicant’s transfer duct does not completely surround the second turbomachine as admitted by applicant in 0047 of the specification as filed. In 0047, applicant does disclose the transfer duct completely surrounds the second turbomachine in the radial direction. Therefore, in light of the specification the examiner will read this limitation as completely surrounds in the radial direction. See Fig 6A of Abdullah wherein 144 completely surrounds 140b in the radial direction.)
6.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first end portion of the transfer duct (see first end in annotated Fig 6 herein) is directly fluidly connected st outlet in annotated Fig 6A herein) of the first turbomachine (140a), and the second end portion of the transfer duct (see second end in annotated Fig 6 herein) is directly fluidly connected to the inlet (146) of the second turbomachine (140b) (see annotated Fig 6A herein).
8.    (Currently Amended) The turbomachine assembly of claim 6, wherein the distance between the transfer duct (144) and an axis of the shaft of the second turbomachine increases along the first end portion (see annotated Fig 6A herein wherein the first end of 144 is oriented radially and therefore the distance from the central axis of shaft 113 of the second turbomachine increases along the first end of 144 as the first end radially extends away from the central axis of shaft 113.).
9.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first turbomachine is a first compressor or first pump (see 140a and 0002); the second turbomachine is a second compressor or second pump (see 140b and 0002); and the rotary shafts of the first turbomachine and the second turbomachine are mechanically coupled together (See Fig 8 wherein the shafts 213 are mechanically coupled together via either by being mechanical coupled to the turbomachines 240, 242a or by being a solid shaft as in 0004 of applicant’s specification.).
 	11.    (Currently Amended) The turbomachine assembly of claim 1, wherein the turbomachine assembly is configured for subsea installations [This limitation does not require any structural limitations and therefore is read as a recitation with respect to the manner in which the claimed apparatus is intended to be employed. The compressor/pump of Abdullah is Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).].






Claims 1-6, 8-9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 2010/0239437 in view of Abdullah US 2007/0154304.
Regarding claims 1, in Fig 1 Maier discloses:
1.    (Currently Amended) A turbomachine (See e.g. back to back compressors in the title [compressors as in applicant’s claim 9]. It is noted that in Fig 4 of the application, applicant appears to refer to turbomachines as simply rotary impellers mechanically coupled on a shaft 
a first turbomachine (16) having an inlet (see inlet for 16 in 0018 and 1st inlet in annotated Fig 1 herein), an outlet (Applicant shows the outlet of the compressor is a straight duct exiting the compressor as in annotated Figs 2-3 of applicant’s specification herein. Thus, see annotated Fig 1 of Maier herein wherein the outlet of the compressor is labeled as the straight duct exiting the compressor at 16b extending to the 90 degree bend labeled as the first end in annotated Fig 1 herein.) and a rotary shaft (see 1st shaft in annotated Fig 1 herein.);
a second turbomachine (18) having an inlet (18a), an outlet (18b) and a rotary shaft (See 2nd shaft in annotated Fig 1 herein. It is noted that the specification as filed at 0004 indicates the shafts of the first and second turbomachines can be one solid shaft.);
a transfer duct (50) fluidly connecting the outlet (16b) of the first turbomachine (16) to the inlet (18a) of the second turbomachine (18), the transfer duct (50) comprising a first end portion at a first end (end portion near 16b) and a second end portion at second end (end portion near 18a) ), wherein the transfer duct develops radially and axially at the first end (Applicant shows the outlet of the compressor is a straight duct exiting the compressor as in annotated Figs 2-3 of applicant’s specification herein. Thus, see annotated Fig 1 of Maier herein wherein the outlet of the compressor is labeled as the straight duct exiting the compressor at 16b extending to the 90 degree bend labeled as the first end in annotated Fig 1 herein. The first end of applicant’s transfer duct begins after the straight outlet of the compressor and is angled as in annotated Figs 2-3 of applicant’s specification herein. Additionally, the second end 243 of 
a casing (14)  configured to house the first turbomachine (16), the second turbomachine (18) and the transfer duct (50);
wherein the first turbomachine (16) and the second turbomachine (18) are located adjacent to each other (see Fig 1) so that the outlet (18b) of the second turbomachine (18) is proximate to the outlet (16b) of the first turbomachine (16) and the inlet (18a) of the second turbomachine (18) is distal to the outlet (16b) of the first turbomachine (16) (see Fig 1);
wherein the transfer duct (50) has an annular shape (See flow passage defined between 66, 68 and 62, 64 in 0031 and annular section in 0030 wherein one of ordinary skill in the art would understand from the drawing [same as applicant’s Fig 4] that 50 is annular from 16b to 18a.) and surrounds the end portion of the outlet of the second turbomachine (see Fig 1 wherein 50 surrounds 18b).

.
Like Maier, in Figs 1-2 Abdullah discloses a multi-stage (40a, 40b) turbomachine (See e.g. 0002 including compressors and pumps [as in applicant’s claim 9], and turbochargers & turbo-engines, etc.) having an annular duct (44) between stages wherein an outlet of a second turbomachine (40b) has an end portion shaped like a cochlea (see collector/volute in annotated Fig 2 herein); and a connection duct extending across the transfer duct from an internal wall of the transfer duct to an external wall of the transfer duct and forming a prolonged section of the cochlea shaped end portion (see annotated Fig 2 of Abdullah herein), the connection duct positioned at least partially in a seat defined by the transfer duct (The meaning and scope of the term seat is unclear. Applicant’s specification does not appear to explain the meaning and scope of the term seat. The plain meaning of the term seat appears to be a part or surface on or in which another part or surface rests. Therefore, see annotated Fig 2 herein of Addullah wherein the connection duct extends through the transfer duct from the radially inside to the radially outside of the transfer duct which. In other words, the connection duct is positioned at least partially in a seat defined by the transfer duct wherein the seat is the part of the transfer duct that receives the connection duct therein.);. 
st turbomachine (140a in Fig 6A) and a 2nd turbomachine (140b in Fig 6A). In 0074, Abdullah discloses in the embodiment of Fig 6A the fluid passes radially through 140b to a collector (e.g. a volute as in 0005) and eventually to an outlet of the fluid transfer control 110. This configuration is shown in Fig 2 and described in 0050: “The centrifugal force of rotor assembly 24 rotating causes fluid to flow from inlet channel 46 to the tip (i.e., the outer periphery) of rotor blades 40b.  At such a point, the portions of inner barrier component 26 surrounding the periphery of rotor blades 40b form a collector (e.g., a volute) to direct the fluid to outlet 34 as shown in FIG. 2.” Given the similarities between Figs 6A and 1 where both depict a collector/volute at the outlet of the 2nd turbomachine 140b/40b, it would be understood that Fig 2 would also implicitly depict a collector/volute and outlet for the embodiment of Fig 6A (see MPEP 2144.01) wherein Fig 2 shows the outlet of the second turbomachine has an end portion shaped like a cochlea (see Fig 2 wherein the collector/volute leading to and including outlet 34 is shaped like a cochlea.).  
A replacement of one known multi-stage compressor outlet configuration (the outlet configuration of Maier having a fluid channeling device) with another known outlet configuration (the outlet configuration of Abdullah having a spiral volute shaped like a cochlea) with the predictable result of directing the radial flow from the impeller into a tangentially flowing outlet (as illustrated by Abdullah in e.g. Figs 1-2, or Figs 2 and 6A) follows exemplary rationale  MPEP 2143 I. B. which supports the finding of obviousness for a simple substitution of one known compressor outlet configuration for another.




    PNG
    media_image6.png
    1014
    1055
    media_image6.png
    Greyscale

 	
Regarding claims 2-6, 8-9, 11, and 19, Maier as modified above in claim 1 discloses:
2.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct (50 of Maier) develops substantially axially along a length between the first end and the 
3.    (Previously Presented) The turbomachine assembly of claim 1, wherein the transfer duct develops as a mantle around the second turbomachine (18 of Maier) starting at the outlet of the second turbomachine (18b of Maier) and ending at the inlet (18a of Maier) of the second turbomachine (see Fig 1 of Maier where the transfer duct 50 wraps-around/surrounds the second turbomachine 18 from outlet 18b to inlet 18a).
4.    (Currently Amended) The turbomachine assembly of claim 1, further comprising an outlet duct protruding from the casing (see Fig 2 of Abdullah wherein the outlet duct is read as the portion of 34 which protrudes from the casing 20); wherein the outlet (18b of Maier) of the second turbomachine (18 of Maier) is fluidly connected to the outlet duct via a connection duct (see connection duct in annotated Fig 2 herein which connects the volute/collector to the outlet duct protruding from the casing which is the same arrangement as depicted in applicant’s Fig 5) that passes through the transfer duct (see Fig 2 wherein the connection duct passes through the transfer duct which is located on the inner surface of the outer casing.).
5.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct (50 of Maier) completely surrounds the second turbomachine (Applicant’s transfer duct does not substantially surround the second turbomachine as admitted by applicant in 0047 of the specification as filed. In 0047, applicant does disclose the transfer duct completely surrounds the transfer duct in the radial direction. Therefore, in light of the specification the 
6.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first end portion of the transfer duct (see first end in annotated Fig 1 of Maier herein) is directly fluidly connected to the outlet (16b) of the first turbomachine (16), and the second end portion of the transfer duct (see second end in annotated Fig 1 of Maier herein) is directly fluidly connected to the inlet (18a of Maier) of the second turbomachine (18 of Maier) (see annotated Fig 1 of Maier herein).
8.    (Currently Amended) The turbomachine assembly of claim 6, wherein the distance between the transfer duct (50 of Maier) and an axis of the shaft of the second turbomachine (central axis of 2nd shaft in annotated Fig 1 of Maier herein) increases along the first end portion (see annotated Fig 1 of Maier herein wherein the first end of 50 is oriented radially and therefore the distance from the center axis of 2nd shaft of the second turbomachine increases along the first end of 50 as the first end radially extends away from the axis of 2nd shaft.).
9.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first turbomachine (16 of Maier) is a first compressor or first pump (see e.g. back to back compressors in the title of Maier); the second turbomachine (18 of Maier) is a second compressor or second pump (see back to back compressors in the title of Maier); and the rotary shafts of the first turbomachine and the second turbomachine are mechanically coupled together (The shafts of the first 16 and second 18 turbomachines of Maier are mechanically coupled together as one solid shaft 90 as in 0004 of applicant’s specification as filed.).
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).].
19.    (Previously Presented) The turbomachine assembly of claim 9, wherein the first turbomachine (16 of Maier) is a multistage centrifugal machine (see at least one compressor stage in 0018 of Maier and centrifugal compressors in 0018 of Maier) and the second turbomachine (18 of Maier) is a multistage centrifugal machine (see at least one compressor stage in 0018 of Maier and centrifugal compressors in 0018 of Maier).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah US 2007/0154304 in further view of Jacobsen US 2007/0212238 as evidenced by Pressure Losses Resulting From Changes In Cross-Sectional Area In Air Ducts, by Kratz, published 1938.
Abdullah as modified above in claim 6 does not disclose the limitations of claim 7.

 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to increase the cross sectional area of the transfer duct along the first end in the system of Abdullah as modified above in claim 6 to gain the benefit of increasing the static pressure of the fluid wherein Kratz provides evidence that it is known that increasing cross-sectional area along a duct length causes increases in static pressure (see Fig 16 on page 30 where static pressure increases in the diverging section H to G). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 2010/0239437 in view of Abdullah US 2007/0154304 in further view of Jacobsen US 2007/0212238 as evidenced by Pressure Losses Resulting From Changes In Cross-Sectional Area In Air Ducts, by Kratz, published 1938.
Maier as modified above in claim 6 does not disclose the limitations of claim 7.
However, in Fig 1 Jacobsen discloses a first multistage impeller 22 connected to a second multistage impeller 24 by as transfer duct 28 wherein an area of a cross-section of the transfer duct 28 increases along the first end portion the transfer duct near the first multistage impeller 22.
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to increase the cross sectional area of the transfer duct along the 



Response to Arguments
Regarding applicant’s arguments concerning the drawings, see the response to arguments provided by the examiner in the advisory action mailed 10/14/20 which is incorporated herein by reference.
Regarding applicant’s arguments concerning the 103 rejections of claim 1, see applicant’s Fig 5 in comparison with Abdullah’s sectional view (see 0019 of Abdullah) in Fig 3 (which has been flipped to match the orientation of applicant’s Fig 5). Abdullah depicts the claim structure in the same manner as applicant. Additionally, see the comparison of Abdullah’s Figs 1 and 6A which shows the transfer duct surrounding the cochlea-shaped portion of the outlet (26 in Fig 1 and 126 in Fig 6A and see 0075) which extends through the transfer duct as in Fig 2. Therefore, applicant’s arguments are not persuasive.


    PNG
    media_image7.png
    730
    1374
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    918
    1076
    media_image8.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/              Examiner, Art Unit 3746